131 Nev,, Advance Opinion g
          IN THE SUPREME COURT OF THE STATE OF NEVADA


  IN THE MATTER OF THE ESTATE OF                          No. 63284
  ROBERT C. MURRAY, DECEASED.

  POLLY O'NEAL AND GARY
  STINNETT,
                                                           PLED
  Appellants,                                              MAR 0 5 2015
  vs.
                                                        TF3i1CLE K. LINDEMAN
  JOYCE SLAUGHTER,                                   CLE

  Respondent.                                        BY
                                                          CHIEF DER/Jilt-CLERK




              Appeal from a district court order appointing respondent as
  the administrator of the decedent's estate in a probate proceeding. Eighth
  Judicial District Court, Clark County; Gloria Sturman, Judge.
              Affirmed.

  Lawyerswest, Inc., and Robert C. Graham, Las Vegas,
  for Appellants.

  Denton Lopez & Cho and Alice S. Denton and Jarien L. Cho, Las Vegas,
  for Respondent.




  BEFORE HARDESTY, C.J., DOUGLAS and CHERRY, JJ.

                                  OPINION
  By the Court, CHERRY, J.:
              This appeal requires us to decide whether, in a probate
  proceeding, the parentage of a potential heir can be contested under NRS
  Chapter 132, Nevada's probate statutes, or NRS Chapter 126, the Nevada




106: Cwretheti pee lutie-4D                                       15 - 06880
                Parentage Act. We hold that the Nevada Parentage Act controls for
                parentage determinations, including determinations sought for probate
                matters. NRS 126.071(1) limits those who can make challenges under the
                Parentage Act to interested parties, however, which appellants are not.
                Further, under NRS 126.081(1), any challenge to parentage is barred if
                made more than three years after the child reaches the age of majority. In
                the instant case, NRS 126.081 precludes appellants from contesting the
                heir's parentage because more than three years have passed since the heir
                reached the age of majority.
                                  FACTS AND PROCEDURAL HISTORY
                             Respondent Joyce Slaughter, the claimed heir, was born on
                January 26, 1949, in Wabbaseka, Arkansas. Her delayed birth certificate,
                issued by the State of Arkansas on July 15, 1952, identifies her as "Joyce
                Ann Murray"; the decedent, Robert Murray, as "Father"; and Margaret
                Polk as "Mother." 1 Robert was 17 years old when Joyce was born, and
                under Arkansas law, he could not marry without parental consent. After
                Robert turned 19, he married then-21-year-old Margaret in Jefferson
                County, Arkansas. Robert and Margaret moved to Las Vegas, Nevada, in
                the early 1950s, where together they raised Joyce. The couple remained
                married until Margaret's death in 1990. In his lifetime, Robert never
                commenced proceedings to formally establish or challenge his status as
                Joyce's father.




                      'The delayed birth certificate was notarized on July 15, 1952, but
                the notary indicated on the birth certificate that her commission expired
                on July 7, 1952.

SUPREME COURT
        OF
     NEVADA
                                                    2
(0) I947A
                              Robert died intestate in August 2012 in Las Vegas at the age
                of 80. The assets of his estate were derived from his and Margaret's
                nearly 40-year marriage. His obituary identified Joyce as his sole living
                child, and Joyce arranged and paid for Robert's funeral services.
                              Nevertheless, a few months later, Robert's sister and nephew,
                appellants Polly O'Neal and Gary Stinnett, respectively, filed an ex parte
                petition for appointment as special administrators of Robert's estate. The
                ex parte petition identified Robert's siblings and their issue as his heirs
                under NRS 134.060 (stating that when there exists no issue, surviving
                spouse, or father or mother, a decedent's estate goes to the decedent's
                siblings and their issue); Joyce was identified as Robert's stepdaughter.
                The district court entered an order making appellants co-administrators of
                the estate.
                Probate proceedings
                              Upon learning of appellants' appointment, Joyce filed a
                petition for revocation of the letters of special administration and for
                appointment as the special administrator. Joyce asserted that appellants'
                appointment was the product of a misrepresentation to the court, namely,
                that she was the decedent's "stepdaughter," rather than his daughter.
                Joyce also argued that, as Robert's child, she had priority in appointment.
                Joyce attached to the petition a certified copy of her Arkansas delayed
                birth certificate and her affidavit. Joyce later provided affidavits from her
                mother's siblings, which stated that their sister and the decedent had held
                themselves out as a married couple when Joyce was born and that the
                decedent had always treated Joyce as his daughter.
                              Appellants responded to Joyce's petition for revocation and
                argued that the Arkansas birth certificate was invalid; that Joyce's claim

SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A
                of paternity did not satisfy Nevada's Parentage Act, NRS Chapter 126;
                that Joyce knew that she was not the decedent's biological child; and that
                DNA testing was necessary to confirm biological parentage. Noting that
                stepchildren are not entitled to inherit under Nevada's probate statutes,
                NRS 132.055, appellants attached affidavits from various members of
                Robert's family stating that Joyce was Robert's stepdaughter and that she
                was aware of that fact.
                            At a hearing, the probate commissioner explained that the
                delayed birth certificate must be given full faith and credit and that,
                absent fraud, Robert was the only individual with a right to fight the birth
                certificate. After the hearing, the probate commissioner issued a report
                and recommendation that determined that (1) Joyce's Arkansas delayed
                birth certificate was entitled to full faith and credit in Nevada; (2) a legal
                presumption arose that Joyce was the decedent's child under NRS
                126.051(1)(c) and (d) because Robert and Margaret had resided together
                with Joyce and held themselves out to be husband and wife, and because
                Robert had received Joyce into his home, held her out to be his natural
                child, and allowed her to be known by his surname; (3) Robert's siblings
                lacked standing to contest Joyce's paternity pursuant to NRS 126.071(1);
                and (4) Robert's siblings were time-barred from contesting Joyce's
                paternity pursuant to NRS 126.081(1). Accordingly, the probate
                commissioner suggested that the district court find that Joyce is Robert's
                child and entitled to appointment as administrator.
                            Appellants objected to the probate commissioner's report and
                recommendation. At the district court's hearing, appellants argued for an
                evidentiary hearing and asserted that discovery was ongoing. The district
                court explained that appellants needed to overcome the standing and

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                timeliness issues before an evidentiary hearing could be considered. The
                district court then entered an order finding that the commissioner's
                recommendations were not clearly erroneous and ordered that the report
                and recommendation be fully accepted and adopted. This appeal followed.
                                               DISCUSSION
                            In this appeal, we examine whether issues concerning Joyce's
                parentage for inheritance purposes are governed by the probate statutes of
                NRS Chapter 132 or by the parentage statutes of NRS Chapter 126. After
                determining which set of statutes applies, we consider whether appellants
                met the standing and timing requirements for contesting parentage under
                those statutes.
                            We review questions of statutory interpretation and other
                legal issues de novo. Rennels v. Rennels, 127 Nev. „ 257 P.3d 396,
                399 (2011). Our goal in interpreting statutes is to effectuate the
                Legislature's intent.   Salas v. Allstate Rent A Car, Inc., 116 Nev. 1165,
                                                              -   -




                1168, 14 P.3d 511, 513 (2000). To do so, "this court must give [a statute's]
                terms their plain meaning, considering its provisions as a whole so as to
                read them in a way that would not render words or phrases superfluous or
                make a provision nugatory."     S. Nev. Homebuilders v. Clark Cnty., 121
Nev. 446, 449, 117 P.3d 171, 173 (2005) (internal quotation omitted). In
                addition, "when separate statutes are potentially conflicting, [this court]
                attempt [s] to construe both statutes in a manner to avoid conflict and
                promote harmony."       Beazer Homes Nev., Inc. v. Eighth Judicial Dist.
                Court, 120 Nev. 575, 587, 97 P.3d 1132, 1140 (2004).
                            Under the probate statutes, when there is no surviving
                spouse, an intestate decedent's estate succeeds to the decedent's child.
                NRS 134.090. "Child" is circularly defined as "a person entitled to take as

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                a child by intestate succession. . . and excludes a person who is a
                stepchild." NRS 132.055. No other probate statute further governs the
                determination of who is a child entitled to succeed to her father's estate.
                Accordingly, we must look elsewhere to determine whether Joyce was
                Robert's child for inheritance purposes.
                Nevada's Parentage Act
                            We have explained that, "Rio determine parentage in Nevada,
                courts must look to the Nevada Parentage Act, which is modeled after the
                Uniform Parentage Act (UPA). The Nevada Parentage Act is 'applied to
                determine legal parentage." St. Mary v. Damon, 129 Nev. „ 309
P.3d 1027, 1031 (2013) (quoting Russo v. Gardner, 114 Nev. 283, 288, 956
P.2d 98, 101 (1998)). Nevada's Parentage Act provides rules and methods
                for establishing paternity for "all persons, no matter when born." NRS
                126.011.
                            NRS 126.021(3) provides that a "qp1arent and child
                relationship' means the legal relationship existing between a child and his
                or her natural or adoptive parents incident to which the law confers or
                imposes rights, privileges, duties and obligations. It includes the mother
                and child relationship and the father and child relationship." Although
                Nevada's Parentage Act was adopted in large part for reasons relating to
                the financial support of children, see NRS Chapter 126 reviser's notes;
                Willerton v. Bassham, 111 Nev. 10, 19-20, 889 P.2d 823, 828-29 (1995), we
                have previously recognized that minor children have "legal interests that
                flow from a determination of paternity beyond the right to collect support.
                Such interests include. . . the right to an inheritance."    Willerton, 111
Nev. at 21-22, 889 P.2d at 830. Indeed, we have referred to the parentage
                statutes in determining heirship in the past. See In le Parrott's Estate, 45

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      6
Nev. 318, 329, 203 P. 258, 260 (1922) (proceeding with the question of
unintentional omission from a will based on an objection sufficient to show
that the objector was the deceased's child under a former parentage
statute).
            We acknowledge that, under the parentage statutes, "a
determination of parentage rests upon a wide array of considerations
rather than genetics alone." St. Mary, 129 Nev. at , 309 P.3d at 1032
(citing Love v. Love, 114 Nev. 572, 578, 959 P.2d 523, 527 (1998) (providing
that the Nevada Parentage Act "clearly reflects the legislature's intent to
allow nonbiological factors to become critical in a paternity
determination")). A man may be legally presumed to be a child's father if,
for example, "[w]hile the child is under the age of majority, he receives the
child into his home and openly holds out the child as his natural child."
NRS 126.051(1)(d). Further, presumably to promote early establishment
of the filial relationship and family stability, Nevada's Parentage Act
contains limitations on who can bring an action and when that action can
be brought, and these provisions do not fit neatly into the structure of a
probate proceeding. See NRS 126.071 (a child, natural mother, presumed
and alleged fathers, and interested third parties may bring action); NRS
126.081 (action to declare existence or nonexistence of filial relationship
must be brought within three years of child's attaining age of majority);
NRS 126.101 (natural mother and presumed father must be made
parties).
            Even so, we believe that the Legislature, by adopting the UPA
and failing to provide any independent means of determining parentage
for inheritance purposes, intended for Nevada's parentage statutes to




                                      7
                apply in these circumstances. 2 We are not persuaded that the manner in
                which a child's paternity is determined should change simply because a
                party is involved in a probate dispute instead of a custody or support
                dispute. We believe that deferring to the parentage act will equitably
                resolve paternity disputes when conflicts arise between presumptive and
                biological paternity in probate proceedings.
                             In so concluding, we are further persuaded by the reasoning in
                In re Estate of Jotham, 722 N.W.2d 447, 449-59 (Minn. 2006). In that
                case, the decedent's then-ex-wife gave birth to a second daughter 279 days
                after the parties' divorce.    Id. at 449. The second daughter's birth
                certificate identified the decedent as her father, but paternity was not
                adjudicated and the decedent never acknowledged paternity in any
                written form. Id. Over 50 years later, the decedent died intestate.      Id.
                His earlier-born daughter then challenged the status of the later-born
                daughter and sought to introduce evidence to rebut the statutory
                presumption that the later-born woman was also the decedent's daughter
                because she was born within 280 days of termination of the parties'
                marriage. Id. She argued that she was "simply litigating heirship in a

                      2 Infact, the Legislature was expressly aware of the connection
                between the parentage statutes and the probate statutes. NRS 126.081(2)
                recognizes that, notwithstanding the parentage statutes, claims of "a right
                of inheritance or a right to a succession" must be asserted within "the time
                provided by law relating to distribution and closing of decedents' estates."
                NRS 126.091(3) provides that an action may be brought in the county in
                which a deceased alleged father's probate proceedings have been
                commenced. When a parentage issue arises in a probate proceeding, we
                see no reason to require the questions of standing and timing to proceed in
                a separate action under the Nevada Parentage Act. Cf. NRS 126.091(1)
                (stating that actions under the Parentage Act may be combined with
                actions for divorce, annulment, separate maintenance, or support).

SUPREME COURT
        OF
     NEVADA
                                                      8
(0) I947A
                probate proceeding," and thus, the proceeding was beyond the scope of the
                Minnesota Parentage Act. Id. at 451.
                              The district court concluded that the statute of limitations in
                Minnesota's Parentage Act barred the decedent's earlier-born daughter
                from challenging the paternity presumption. Id. at 449-50. The court of
                appeals determined that the Parentage Act's statute of limitations did not
                apply in a probate proceeding and reversed based on error in failing to
                consider evidence offered to rebut the paternity presumption.      Id. (citing
                In re Estate of Jotham, 704 N.W.2d 210, 215 (Minn. Ct. App. 2005)).
                              The Minnesota Supreme Court disagreed with the court of
                appeals, concluding that "the probate court must apply the Parentage Act
                in its entirety to determine paternity for purposes of intestate succession."
                Id. at 453. The court consequently determined that the earlier-born
                daughter did not meet the standing and timeliness requirements set forth
                in the Minnesota Parentage Act. Id. at 457. The court explained that,
                while "Wile Parentage Act permits presumptions of paternity to be
                rebutted in 'an appropriate action' by clear and convincing evidence kr
                this ambiguous term, "an appropriate action," is not defined.      Id. at 454
                (quoting Minn. Stat. § 257.55). Looking to the Minnesota Legislature's
                probable intent, the court noted that this term was likely meant to
                "restrict the circumstances in which a presumption of paternity under the
                Parentage Act may be rebutted." Id.




                      3 NRS  126.051(3) also provides that once a presumption of paternity
                is created under NRS 126.051(1), this presumption may "be rebutted in an
                appropriate action only by clear and convincing evidence."

SUPREME COURT
        OF
     NEVADA

                                                       9
(0) 1947A
                            The court noted that interpreting "an appropriate action" in a
                manner that allows suits which do not satisfy standing and timeliness
                requirements would frustrate one of the primary purposes of the act—
                establishing parent-child relationships. Jotham, 722 N.W.2d at 455. The
                court also noted such a rule would conflict with public policy favoring
                presumptions of legitimacy and preserving family integrity. Id. Moreover,
                the court explained,
                            [w] e do not believe that the legislature, which has
                            unmistakably expressed its desire to foster and
                            protect a child's legitimacy, meant in section
                            257.55 to permit an individual to challenge a
                            sibling's parentage more than 50 years after her
                            birth. Such belated challenges would be
                            destructive of family harmony and stability and
                            would undermine familial relationships long
                            presumed to exist.
                Id.   Accordingly, the court held that "a Parentage Act paternity
                presumption may be rebutted only by one who meets the standing and
                timeliness requirements for an action to declare the nonexistence of the
                presumed father-child relationship." Id. See also Garris v. Cruce, 404 So.
2d 785 (Fla. Dist. Ct. App. 1981) (holding that a claimed heir's failure to
                bring an action for the determination of paternity within the statutory
                time limit for such actions barred her claim of heirship); Estate of Lamey
                v. Lamey, 689 N.E.2d 1265, 1269 (Ind. Ct. App. 1997) (concluding that
                there is not any "practical difference" between an action to determine
                paternity and an action to determine heirship and holding that a third
                party who is not asserting paternity cannot challenge paternity to
                determine heirship).




SUPREME COURT
        OF
     NEVADA
                                                     10
(0) 1947A
                            Like the Minnesota Supreme Court, we conclude that the
                Nevada Parentage Act applies to parentage challenges in Nevada probate
                proceedings. Our conclusion is supported by the principle goal of intestacy
                law—"to effectuate the decedent's likely intent in the distribution of his
                property." Megan Pendleton, Intestate Inheritance Claims: Determining a
                Child's Right to Inherit When Biological and Presumptive Paternity
                Overlap 29 Cardozo L. Rev. 2823, 2826 (2008). We therefore hold that
                paternity contests in intestacy proceedings are governed by the Nevada
                Parentage Act.
                      Standing and timeliness requirements
                            The Nevada Parentage Act limits those who may initiate a
                paternity action. See NRS 126.071(1). Only "[a] child, his or her natural
                mother, a man presumed or alleged to be his or her father or an interested
                third party" has standing.    Id. (emphasis added). Here, it is potential
                heirs who challenge paternity. Consequently, we must interpret the
                meaning of "an interested third party" in this context.
                            In the legal sense, "interested party" has been defined as
                someone who "has a recognizable stake (and therefore standing) in a
                matter."   Black's Law Dictionary 1232 (9th ed. 2009). In a paternity
                action, this would generally be someone with a direct personal stake,
                either financial or social, in establishing or disestablishing the
                relationship. See generally Matter of Paternity of Vainio, 943 P.2d 1282,
                1286 (Mont. 1997) (noting that, although "any interested party" may bring
                a paternity action under Montana statutes, the party must have a
                personal stake in the outcome of the controversy, and thus siblings had no
                standing to establish or contest the paternity of another sibling because
                any such determination would not affect their relationship).

SUPREME COURT
        OF
     NEVADA
                                                     11
(0) 1947A
             Further, the person contesting paternity must bring the action
within the period allowed by the Nevada Parentage Act.            See NRS
126.081. The relevant statute of limitations for parentage contests is NRS
126.081(1). NRS 126.081(1) provides that "[am n action brought under this
chapter to declare the existence or nonexistence of the father and child
relationship is not barred until 3 years after the child reaches the age of
majority."
             Here, Joyce is entitled to a presumption of paternity under
NRS 126.051(1)(d), at least, because she demonstrated that, during her
minority, Robert received her into his home and openly held her out as his
natural child. While appellants contend that they should be allowed to
rebut that presumption and any presumption attaching to Joyce's birth
certificate, appellants' challenge to Joyce's parentage comes more than
three years after Joyce reached the age of majority. Moreover, appellants
do not seek to assert paternity and have asserted no other personal
interest in determining the nonexistence of Joyce and Robert's filial
relationship. They seek to illegitimatize her solely to make themselves
eligible to inherit Robert's estate. See In re Trust Created by Agreement
Dated Dec. 20, 1961, 765 A.2d 746, 756-57 (N.J. 2001) (citing Knauer v.
Barnett, 360 So. 2d 399 (Fla. 1978), and other cases for the proposition
that third parties should not be allowed to challenge presumptive
legitimacy, at least when established by acknowledgment, agreement, or
decree, and noting that this proposition is supported by the policies
underlying parentage acts). Accordingly, we conclude that appellants are
time-barred by NRS 126.081(1) and lack standing under NRS 126.071(1)
to challenge Joyce's paternity. Jotham, 722 N.W.2d at 455.




                                     12
                                                  CONCLUSION
                             Although the Nevada Parentage Act applies to paternity
                questions arising during probate proceedings, here, appellants are time-
                bared by, and lack standing under, that Act to challenge Joyce's
                presumptive paternity. Further, we have considered appellants'
                remaining arguments and conclude that they are without merit. Thus, for
                the reasons set forth above, we affirm the decision of the district court.




                                                                                     J.


                We concur:



                                              ,   C.J.
                Hardesty



                                                  J.
                Douglas




SUPREME COURT
        OF
     NEVADA
                                                         13
(0) I947A